                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

KARLA K. ALLSBERRY, et al.,                   )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )       Case No. 4:19-cv-03167-SNLJ
                                              )
JUDGE PATRICK S. FLYNN,                       )
in his individual capacity, et al.,           )
                                              )
              Defendants.                     )

                            MEMORANDUM AND ORDER

       This matter- what has previously been referred to as Alls berry III- comes before

the Court on plaintiffs ' supplemental motion to remand (ECF # 19) as well as plaintiffs '

original motion to remand (ECF #7) and defendants ' motion to dismiss (ECF #9), the

latter two of which were held in abeyance pending appeal in a related case, Alls berry v.

Flynn et al. , Case No. 4:19-cv-02366-SNLJ ("Allsberry II"). The appeal has now been

voluntarily dismissed. Therefore, plaintiffs seek remand once more on just two counts-

Counts XIII and XV- in recognition of this Court' s earlier analysis attempting to

untangle Alls berry II from Alls berry III. See Alls berry v. Fly nn, 2020 WL 364453, at *2

(E.D. Mo. Jan. 22, 2020) (noting its stay order in Alls berry II and explaining that only

Counts XIII and XV of Alls berry III should be litigated in state court pursuant to the

Court' s abstention in Allsberry II on those issues); see also Allsberry v. Fly nn, 2019 WL

5295128 at *3 (E.D. Mo. Oct. 18, 2019) (issuing a stay in Alls berry II under the Pullman




                                              1
abstention doctrine so that the state courts could consider the validity of Judge Flynn' s

actions in suspending and removing Allsberry as circuit clerk).

       Upon reflection, this Court expressed its concern about remanding only certain

counts, rather than the entire case, and ordered further briefing on that issue, ECF #21.

Both sides seem to agree that there is no authority for which to only partially remand a

case back to state court. Thus, plaintiffs' solution is to remand the entire case and then

"enjoin[] [them] from litigating any claim in Lincoln County other than the claims set

forth in Counts XIII and XV." Defendants, however, take issue with using an injunction

as a means to cure this procedural conundrum and say, instead, that this Court should

grant plaintiffs ' motion for leave to file a second amended complaint in Al/sherry JI,

which seeks to align Al/sherry II and Al/sherry Ill, and then dismiss Al/sherry Ill outright

as redundant- the implication being that plaintiffs can file a new state court action solely

on the issues raised in Counts XIII and XV.

       This Court agrees with defendants ' approach. The original order staying Al/sherry

II, Al/sherry, 2019 WL 5295128 at *1 , was made on the basis of the Eighth Circuit' s

decision in Doe v. McCulloch , 835 F.3d 785 (8th Cir. 2016). In that case, the Eighth

Circuit found the district court, following a decision to abstain on certain novel state law

issues, erred by dismissing rather than staying the action "while the parties litigate the

state-law questions in the Missouri state courts." Id. at 789. This case, Al/sherry Ill, was

removed to this Court because more than the "state-law questions" were raised in the

underlying state court complaint that followed the stay order- plaintiffs essentially

refiled the entirety of Al/sherry II, including the claims that were stayed. In this Court' s

                                               2
view, remanding Alls berry III back down is no guarantee that it solves the issues faced

here. But, by granting plaintiffs ' motion to file the second amended complaint in

Alls berry II and, as a result, matching the claims between Alls berry II and Alls berry Ill,

the latter case can be safely dismissed in its entirety as redundant. See Missouri ex rel.

Nixon v. Prudential Health Care Plan, Inc. , 259 F.3d 949, 954 (8th Cir. 2001) ("Plaintiffs

may not pursue multiple federal suits against the same party involving the same

controversy at the same time."). Plaintiffs may then file a new state court action

respecting the limitations of Doe ; that is to say, filing claims only as to the "state-law

questions" this Court abstained from deciding. Doe 835 F.3d at 789. To be specific,

plaintiffs can file a new state court action raising those claims made in Counts XIII and

xv.
       Accordingly,

       IT IS HEREBY ORDERED that, in accordance with this Order, plaintiffs will be

granted leave to file their second amended complaint in Alls berry 11, Case No. 4: l 9-cv-

02366-SNLJ, which will be granted by separated Order.

       IT IS FURTHER ORDERED that defendants ' motion to dismiss (ECF #9) is

GRANTED. This case is DISMISSED without prejudice. A separate Order of

Dismissal to follow.

       IT IS FURTHER ORDERED that plaintiffs ' motions for remand (ECF #7, # 19)

are DENIED.




                                               3
So ordered this   L:4 day of March 2020.


                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE




                                      4
